 



Exhibit 10.4

Execution Version

 



--------------------------------------------------------------------------------



  

FIRST LIEN GAMING ENTITIES PLEDGE AGREEMENT

 

dated as of July 3, 2013

 

among

 

EACH OF THE GRANTORS PARTY HERETO

 

and

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as Collateral Agent 

 

--------------------------------------------------------------------------------



 

 

 

 

TABLE OF CONTENTS 

 



    PAGE Section 1.            DEFINITIONS; GRANT OF SECURITY 1       1.1
General Definitions 1 1.2 Definitions; Interpretation 3     Section 2.
           PLEDGE 4       2.1 Pledge and Security Interest 4 2.2 Certain Limited
Exclusions 5       Section 3.            SECURITY FOR OBLIGATIONS; GRANTORS
REMAIN LIABLE 6       3.1 Security for Obligations 6 3.2 Continuing Liability
Under Collateral 6       Section 4.            CERTAIN PERFECTION REQUIREMENTS 6
      4.1 Delivery and Control Requirements 6 4.2 Other Actions 7 4.3 Timing and
Notice 7       Section 5.            REPRESENTATIONS AND WARRANTIES 7       5.1
Grantor Information and Status 7 5.2 Pledged Collateral Identification 8 5.3
Ownership of Pledged Collateral and Absence of Other Liens 8 5.4 Status of
Security Interest 9 5.5 Pledged Equity Interests 9       Section 6.
           COVENANTS AND AGREEMENTS 10       6.1 Grantor Information and Status
10 6.2 Collateral Identification; Special Collateral 10 6.3 Ownership of
Collateral and Absence of Other Liens 11 6.4 Status of Security Interest 11 6.5
Pledged Equity Interests 11       Section 7.            FURTHER ASSURANCES;
ADDITIONAL GRANTORS 12       7.1 Further Assurances 12 7.2 Additional Grantors
13       Section 8.            COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT 13  
    8.1 Power of Attorney 13 8.2 No Duty on the Part of Collateral Agent or
Secured Parties 14 8.3 Appointment Pursuant to Credit Agreement 14



 

i

 

 



Section 9.            REMEDIES 14       9.1 Generally 14 9.2 Application of
Proceeds 16 9.3 Pledged Equity Interests 16 9.4 Cash Proceeds 17       Section
10.          COLLATERAL AGENT 17       Section 11.          CONTINUING SECURITY
INTEREST; TRANSFER OF LOANS 18       Section 12.          STANDARD OF CARE;
COLLATERAL AGENT MAY PERFORM 18       Section 13.          GAMING LAW PROVISIONS
18       13.1 Application of Gaming Laws 18 13.2 Authorization to Cooperate with
applicable Gaming Authorities 19 13.3 Exercise of Remedies. 19       Section 14.
         MISCELLANEOUS 19



  

SCHEDULES           SCHEDULE 5.1 - GENERAL INFORMATION SCHEDULE 5.2 - COLLATERAL
IDENTIFICATION SCHEDULE 5.4 - FINANCING STATEMENTS       EXHIBITS          
EXHIBIT A - PLEDGE SUPPLEMENT

 

ii

 

 

This FIRST LIEN GAMING ENTITIES PLEDGE AGREEMENT, dated as of July 3, 2013 (as
it may be amended, restated, supplemented or otherwise modified from time to
time, this “Agreement”), is entered into by and between AMERICAN CASINO &
ENTERTAINMENT PROPERTIES LLC, a Delaware limited liability company (the
“Borrower”), STRATOSPHERE HOLDING, LLC, a Delaware limited liability company,
CHARLIE’S HOLDING LLC, a Delaware limited liability company, and each of the
subsidiaries of the Borrower party hereto from time to time, whether as an
original signatory hereto or as an Additional Grantor (as herein defined)
(together with the Borrower, each individually, a “Grantor” and collectively,
the “Grantors”), and DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as collateral
agent for the Secured Parties (as herein defined) (in such capacity as
collateral agent, together with its successors and permitted assigns, the
“Collateral Agent”) and Documentation Agent.

 

RECITALS:

 

WHEREAS, reference is made to that certain First Lien Credit and Guaranty
Agreement, dated as of the date hereof (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, certain subsidiaries of Borrower, as Guarantors (the
“Guarantors”), the Lenders party thereto from time to time (the “Lenders”),
Goldman Sachs Lending Partners LLC and Deutsche Bank Securities Inc., as joint
lead arrangers, joint bookrunners and co-syndication agents, and DBNY as
Administrative Agent, Collateral Agent and Documentation Agent thereunder;

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, certain
Grantors may enter into one or more Hedge Agreements with one or more Lender
Counterparties;

 

WHEREAS, in consideration of the extensions of credit and other accommodations
of Lenders and Lender Counterparties as set forth in the Credit Agreement and
the Hedge Agreements, respectively, each Grantor has agreed to secure such
Grantor’s obligations under the Credit Documents and the Hedge Agreements and
each Grantor intends to grant the Collateral Agent, for the benefit of the
Secured Parties, a Lien on the Collateral on the terms and subject to the
conditions contained herein; and

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, each Grantor and
the Collateral Agent agree as follows:

 

Section 1.       DEFINITIONS; GRANT OF SECURITY

 

1.1         General Definitions. In this Agreement, the following terms shall
have the following meanings:

 

“Additional Grantors” shall have the meaning assigned in Section 7.2.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Borrower” shall have the meaning set forth in the preamble.

 

“Cash Proceeds” shall have the meaning assigned in Section 9.7.

 

“Collateral Account” shall mean any account established by the Collateral Agent.

 

“Collateral Agent” shall have the meaning set forth in the preamble.

 



1

 

 

“Control” shall mean (a) with respect to any Uncertificated Securities, control
within the meaning of Section 8-106(c) of the UCC, and (b) with respect to any
Certificated Security, control within the meaning of Section 8-106(a) or (b) of
the UCC.

 

“Controlled Foreign Corporation” shall mean “controlled foreign corporation” as
defined in the Internal Revenue Code.

 

“Credit Agreement” shall have the meaning set forth in the recitals.

 

“Excluded Asset” shall mean any asset of any Grantor excluded from the security
interest hereunder by virtue of Section 2.2 but only to the extent, and for so
long as, so excluded thereunder.

 

“Gaming Entities” shall mean Stratosphere Gaming LLC, Arizona Charlie’s, LLC,
Fresca, LLC, Aquarius Gaming LLC, Stratosphere Holding, LLC, Charlie’s Holding
LLC, ACEP Interactive, LLC, and ACEP Management, LLC, and any other Credit Party
licensed by or registered with the Gaming Authorities.

 

“Lenders” shall have the meaning set forth in the recitals.

 

“Majority Holder” shall have the meaning set forth in Section 10.

 

“Paid in Full” shall mean, with respect to the Secured Obligations (other than
contingent indemnification obligations for which no claim has been made or
asserted), (a) the full and indefeasible cash payment thereof, including any
interest, fees and other charges accruing during an insolvency proceeding
(whether or not allowed in the proceeding), (b) the termination or expiration of
all Commitments and (c) the termination, cancellation or Cash Collateralization
of all outstanding Letters of Credit.

 

“Pledged Collateral” shall have the meaning given to such term in Section 2.1.

 

“Pledge Supplement” shall mean any supplement to this Agreement in substantially
the form of Exhibit A.

 

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and any other participation or interests in any
equity or profits of any business entity including, without limitation, any
trust and all management rights relating to any entity whose equity interests
are included as Pledged Equity Interests; provided that, for the avoidance of
doubt, the Pledged Equity Interests shall not include any Excluded Asset.

 

“Pledged LLC Interests” shall mean, other than any Excluded Asset, all interests
in any limited liability company and each series thereof owned by any Grantor
including, without limitation, all limited liability company interests listed on
Schedule 5.2(I) under the heading “Pledged LLC Interests” (as such schedule may
be amended or supplemented from time to time) and the certificates, if any,
representing such limited liability company interests and any interest of such
Grantor on the books and records of such limited liability company or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests and all rights as a member of the related
limited liability company.

 



2

 

 

“Pledged Partnership Interests” shall mean, other than any Excluded Asset, all
interests in any general partnership, limited partnership, limited liability
partnership or other partnership owned by any Grantor, including, without
limitation, all partnership interests listed on Schedule 5.2(I) under the
heading “Pledged Partnership Interests” (as such schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
partnership interests and any interest of such Grantor on the books and records
of such partnership or on the books and records of any securities intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such partnership interests and all rights as a
partner of the related partnership.

 

“Pledged Stock” shall mean, other than any Excluded Asset, all shares of capital
stock owned by any Grantor, including, without limitation, all shares of capital
stock described on Schedule 5.2(I) under the heading “Pledged Stock” (as such
schedule may be amended or supplemented from time to time), and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares or on the books of any
securities intermediary pertaining to such shares, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares.

 

“Second Lien Collateral Agent” means the “Collateral Agent” under and as defined
in the Second Lien Credit Agreement.

 

“Secured Obligations” shall have the meaning assigned in Section 3.1.

 

“Secured Parties” shall mean the Agents, Lenders, the Issuing Bank, the Lender
Counterparties and shall include, without limitation, all former Agents, Lenders
and Lender Counterparties to the extent that any Obligations owing to such
Persons were incurred while such Persons were Agents, Lenders or Lender
Counterparties and such Obligations have not been Paid in Full.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

 

1.2         Definitions; Interpretation.

 

(a)         Unless otherwise defined in this Agreement or in the Credit
Agreement, as the case may be, terms defined in Article 8 or 9 of the UCC are
used in this Agreement as such terms are defined in such Article 8 or 9.

 

(b)         All other capitalized terms used herein (including the preamble and
recitals hereto) and not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement. The incorporation by reference of
terms defined in the Credit Agreement shall survive any termination of the
Credit Agreement until this Agreement is terminated as provided in Section 11.
Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference. References
herein to any Section, Appendix, Schedule or Exhibit shall be to a Section, an
Appendix, a Schedule or an Exhibit, as the case may be, hereof unless otherwise
specifically provided. The use herein of the word “include” or “including”, when
following any general statement, term or matter, shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter. If any conflict or
inconsistency exists between this Agreement and the Credit Agreement, the Credit
Agreement shall govern. All references herein to provisions of the UCC shall
include all successor provisions under any subsequent version or amendment to
any Article of the UCC.

 



3

 

 



Section 2.       PLEDGE

 

2.1         Pledge and Security Interest. Each Grantor hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
and continuing lien on all of such Grantor’s right, title and interest in, to
and under the following personal property of such Grantor, in each case whether
now or hereafter owned or existing or in which any Grantor now has or hereafter
acquires an interest and wherever the same may be located (subject to Section
2.2, all of which being hereinafter collectively referred to as the “Pledged
Collateral”):

 

(i)         all Pledged Equity Interests in the Gaming Entities and all
additional shares of, or interests in, all Pledged Equity Interests of any of
the Gaming Entities now or hereafter owned or acquired by the Grantor, and all
other Pledged Equity Interests in any of the Gaming Entities now or hereafter
owned or acquired by the Grantor, in each case, whether as a dividend or
distribution or as a result of a stock split or otherwise, and all of the
Grantor’s rights to acquire Pledged Equity Interests in any of the Gaming
Entities in addition to or in exchange or substitution for the existing Pledged
Equity Interests;

 

(ii)         all of the Grantor’s rights, benefits, privileges, authority and
powers under any Organizational Document of any of the Gaming Entities or voting
trust agreement or similar agreement, including, without limitation, (A) all of
the Grantor’s interest in the capital of any of the Gaming Entities, and all
rights of the Grantor as an equityholder and all rights to receive dividends
(including non-cash dividends), distributions, cash, securities, instruments and
other property, assets or proceeds of any kind from time to time received,
receivable or otherwise distributed or distributable in respect of the Pledged
Equity Interests or pursuant to any Organizational Document of any of the Gaming
Entities by way of distribution, return of capital or otherwise, (B) all other
payments due or to become due to the Grantor in respect of the Pledged Equity
Interests or any Organizational Document of any of the Gaming Entities,
including but not limited to all rights of the Grantor to receive proceeds of
any insurance, indemnity, warranty or guaranty due to or with respect to the
Pledged Equity Interests or any Organizational Document of any of the Gaming
Entities, (C) all claims of the Grantor for damages arising out of or for breach
of or default under any Organizational Document of the Gaming Entities, (D) the
right of the Grantor to terminate any Organizational Document of any of the
Gaming Entities, to perform and exercise consensual or voting rights thereunder,
including but not limited to the right, if any, to manage any of the Gaming
Entities’ affairs, to make determinations, to exercise any election or option or
to give or receive any notice, consent, amendment, waiver or approval, and the
right, if any, to compel performance and otherwise exercise all remedies
thereunder, (E) all rights of the Grantor as an equityholder of any of the
Gaming Entities, to all property and assets of any of the Gaming Entities
(whether real property, inventory, equipment, contract rights, accounts,
receivables, general intangibles, securities, instruments, chattel paper,
documents, chooses in action or otherwise), (F) and (F) certificates or
instruments evidencing an ownership of Pledged Equity Interests in any of the
Gaming Entities, or its assets;

 



4

 

 

(iii)         all cash and non-cash dividends, distributions, securities,
instruments and other property and assets from time to time received, receivable
or otherwise distributed in respect of, in exchange for, or upon the conversion
of, the Pledged Equity Interests and other property referred to in clauses (i)
and (ii) of Section 2.1;

 

(iv)         any other claim which the Grantor now has or may in the future
acquire in its capacity as equityholder of any of the Gaming Entities against
any other of the Gaming Entities and their property or assets;

 

(v)         all proceeds, products and accessions of and to any and all of the
property described in the preceding clauses (i) through (iv) of this Section 2.1
(including, without limitation, proceeds that constitute property of the types
described above); and

 

(vi)         all certificates, instruments or other documents from time to time
evidencing any of the foregoing, and all interest, earnings and other proceeds
of any of the foregoing.

 

The Grantor agrees that this Agreement, the security interest granted pursuant
to this Agreement and all rights, remedies, powers and privileges provided to
the Collateral Agent under this Agreement are in addition to and not in any way
affected or limited by any other security now or at any time held by the
Collateral Agent to secure payment and performance of the Secured Obligations.

 

2.2         Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Pledged Collateral include or the security
interest granted under Section 2.1 hereof attach to (a) any asset, lease,
license, contract or agreement to which any Grantor is a party, or any of its
rights or interest thereunder, if and to the extent that a security interest (x)
is prohibited by or would be in violation of (i) any law, rule or regulation
applicable to such Grantor (including any Gaming Law) or (ii) a term, provision
or condition of any such lease, license, contract or agreement (unless such law,
rule, regulation, term, provision or condition would be rendered ineffective
with respect to the creation of the security interest hereunder pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity) or (y) would result in a breach,
default or other violation of any term, provision or condition of any such
lease, license, contract or agreement after giving effect to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity; provided, however, that the Pledged Collateral
shall include (and such security interest shall attach) immediately at such time
as the contractual or legal prohibition shall no longer be applicable and to the
extent severable, shall attach immediately to any portion of such lease,
license, contract or agreement not subject to the prohibitions specified in
subclause (i) or (ii) of clause (a) of this Section 2.2; provided, further, that
the exclusions referred to in clause (a) of this Section 2.2 shall not include
any Proceeds of any such lease, license, contract or agreement; (b) in any of
the outstanding capital stock of a Controlled Foreign Corporation in excess of
66% of the voting power of all classes of capital stock of such Controlled
Foreign Corporation entitled to vote; provided that immediately upon the
amendment of the Internal Revenue Code to allow the pledge of a greater
percentage of the voting power of capital stock in a Controlled Foreign
Corporation without adverse tax consequences, the Pledged Collateral shall
include, and the security interest granted by each Grantor shall attach to, such
greater percentage of capital stock of each Controlled Foreign Corporation; or
(c) Equity Interests in any Person (other than wholly owned Subsidiaries of the
Borrower) if and to the extent that a security interest (x) is prohibited by or
would be in violation of any term, provision or condition of such Person’s
organizational or joint venture documents (unless such term, provision or
condition would be rendered ineffective with respect to the creation of the
security interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC (or any successor provision or provisions) of any relevant jurisdiction
or any other applicable law (including the Bankruptcy Code) or principles of
equity) or (y) would result in a breach, default or other violation of any term,
provision or condition of such documents after giving effect to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity; provided, however, that the Pledged Collateral
shall include (and such security interest shall attach) immediately at such time
as the contractual prohibition shall no longer be applicable and to the extent
severable, shall attach immediately to any portion of such Equity Interests not
subject to the prohibitions specified in this Section 2.2(c) (the assets
described in clause (a) through (c) above, collectively the “Excluded Assets”).

 



5

 

 

Section 3.      SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

 

3.1         Security for Obligations. This Agreement secures, and the Pledged
Collateral is collateral security for, the prompt and complete payment or
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a) (and any
successor provision thereof)), of all the Obligations (the “Secured
Obligations”).

 

3.2         Continuing Liability Under Collateral.

 

Notwithstanding anything herein to the contrary, (i) each Grantor shall remain
liable for all obligations under the Pledged Collateral and nothing contained
herein is intended or shall be a delegation of duties to the Collateral Agent or
any other Secured Party, (ii) each Grantor shall remain liable under each of the
agreements included in the Pledged Collateral, including, without limitation,
any agreements relating to Pledged Partnership Interests or Pledged LLC
Interests, to perform all of the obligations undertaken by it thereunder all in
accordance with and pursuant to the terms and provisions thereof and neither the
Collateral Agent nor any Secured Party shall have any obligation or liability
under any of such agreements by reason of or arising out of this Agreement or
any other document related thereto nor shall the Collateral Agent nor any
Secured Party have any obligation to make any inquiry as to the nature or
sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any agreement included in the
Pledged Collateral, including, without limitation, any agreements relating to
Pledged Partnership Interests or Pledged LLC Interests, and (iii) the exercise
by the Collateral Agent of any of its rights hereunder shall not release any
Grantor from any of its duties or obligations under the contracts and agreements
included in the Pledged Collateral.

 

Section 4.     CERTAIN PERFECTION REQUIREMENTS

 

4.1         Delivery and Control Requirements.

 

(a)         With respect to any Pledged Partnership Interests or Pledged LLC
Interests included in the Pledged Collateral, each Grantor shall deliver to the
Collateral Agent the certificates evidencing such Pledged Partnership Interests
or Pledged LLC Interests duly indorsed by an effective indorsement (within the
meaning of Section 8-107 of the UCC), or accompanied by share transfer powers or
other instruments of transfer duly endorsed by such an effective endorsement, in
each case, to the Collateral Agent or in blank. In addition, each Grantor shall
cause any certificates evidencing any Pledged Equity Interests included in the
Pledged Collateral, including, without limitation, any Pledged Partnership
Interests included in the Pledged Collateral or Pledged LLC Interests included
in the Pledged Collateral, to be similarly delivered to the Collateral Agent
regardless of whether such Pledged Equity Interests constitute Certificated
Securities.

 

6

 

 

(b)         [Reserved.]

 

(c)         With respect to the Governmental Authorizations of the Gaming Boards
required in order for the pledge of the Pledged Equity Interests to become
effective, each Grantor shall, subject to any regulatory restrictions, promptly,
and in any event within five (5) Business Days after receipt by such Grantor
notify in writing the Collateral Agent of any written communication from any
Gaming Authority with respect to any Pledged Equity Interests, including,
without limitation, the receipt by such Grantor of such Governmental
Authorizations regarding the effectiveness of any of the Pledged Equity
Interests.

 

4.2         Other Actions. With respect to any Pledged Partnership Interests and
Pledged LLC Interests included in the Pledged Collateral, if the Grantors own
less than 100% of the Equity Interests in any issuer of such Pledged Partnership
Interests or Pledged LLC Interests, the Grantors shall use their commercially
reasonable efforts to obtain the consent of each other holder of partnership
interest or limited liability company interests in such issuer to the security
interest of the Collateral Agent hereunder and following an Event of Default,
the transfer of such Pledged Partnership Interests and Pledged LLC Interests to
the Collateral Agent or its designee, and to the substitution of the Collateral
Agent or its designee as a partner or member with all the rights and powers
related thereto. Each Grantor consents to the grant by each other Grantor of a
Lien in all Pledged Collateral to the Collateral Agent and without limiting the
generality of the foregoing sentence, each Grantor consents to the collateral
assignment of any such Pledged Partnership Interest and any Pledged LLC Interest
to the Collateral Agent or its designee upon the occurrence and during the
continuation of an Event of Default, and to the substitution of the Collateral
Agent or its designee as a partner in any partnership or as a member in any
limited liability company with all the rights and powers related thereto.

 

4.3         Timing and Notice. Each Grantor shall use its reasonable efforts to
obtain, within six months after the Closing Date (and, with respect to any
Pledged Collateral hereafter owned or acquired, within six months of the date of
Grantor acquiring rights therein), the approval by the requisite Gaming Boards
of the pledge of Pledged Collateral consisting of Pledged Equity Interests and
each Grantor shall within five (5) Business Days of receipt of such approvals,
shall comply with the provisions of this Section 4. Each Grantor shall promptly
inform the Collateral Agent of its acquisition of any Pledged Collateral
requiring any approvals of any Gaming Boards.

 

Section 5.       REPRESENTATIONS AND WARRANTIES

 

Each Grantor hereby represents and warrants, on the Closing Date, that:

 

5.1         Grantor Information and Status.

 

(a)         Schedules 5.1(A) and (B) set forth under the appropriate headings:
(1) the full legal name of such Grantor, (2) all trade names or other names
under which such Grantor conducts business, (3) the type of organization of such
Grantor, (4) the jurisdiction of organization of such Grantor, (5) its
organizational identification number, if any, and (6) the jurisdiction where the
chief executive office or its sole place of business (or the principal residence
if such Grantor is a natural person) is located;

 

(b)         except as provided on Schedule 5.1(C), it has not changed its name,
jurisdiction of organization, chief executive office or sole place of business
(or principal residence if such Grantor is a natural person) or its corporate
structure in any way (e.g., by merger, consolidation, change in corporate form
or otherwise) and has not done business under any other name, in each case,
within the past five (5) years;

 



7

 

 

(c)         it has not within the last five (5) years become bound (whether as a
result of merger or otherwise) as debtor under a security agreement entered into
by another Person, which has not heretofore been terminated other than the
agreements identified on Schedule 5.1(D) hereof (as such schedule may be amended
or supplemented from time to time);

 

(d)         such Grantor has been duly organized and is validly existing as an
entity of the type as set forth opposite such Grantor’s name on Schedule 5.1(A)
solely under the laws of the jurisdiction as set forth opposite such Grantor’s
name on Schedule 5.1(A) and, except as permitted by the Credit Agreement,
remains duly existing as such. Except as permitted by the Credit Agreement, such
Grantor has not filed any certificates of dissolution or liquidation; and

 

(e)         no Grantor is a “transmitting utility” (as defined in Section
9-102(a)(80) of the UCC).

 

5.2         Pledged Collateral Identification.

 

(a)         Schedule 5.2 sets forth under the appropriate headings all of such
Grantor’s Pledged Partnership Interests, Pledged LLC Interests, and/or Pledged
Stock;

 

(b)         all information supplied by any Grantor with respect to any of the
Pledged Collateral (in each case taken as a whole with respect to any particular
Pledged Collateral) is accurate and complete in all material respects;

 

(c)         the Pledged Partnership Interests, Pledged LLC Interests, and/or
Pledged Stock evidenced by the certificate identified under the name of each
Gaming Entity in Schedule 5.2 constitute all of the Equity Interests of any
class or character of any such Gaming Entity beneficially owned by the Grantor
(whether or not registered in the name of the Grantor).

 

5.3         Ownership of Pledged Collateral and Absence of Other Liens.

 

(a)         It owns the Pledged Collateral purported to be owned by it or
otherwise has the rights it purports to have in each item of Pledged Collateral
and, as to all Pledged Collateral whether now existing or hereafter acquired,
developed or created (including by way of lease or license), will continue to
own or have such rights in each item of the Pledged Collateral (except as
otherwise permitted by the Credit Agreement or this Agreement), in each case
free and clear of any and all Liens, including, without limitation, liens
arising as a result of such Grantor becoming bound (as a result of merger or
otherwise) as debtor under a security agreement entered into by another Person
other than any Permitted Liens;

 

(b)         other than any financing statements filed in favor of the Collateral
Agent and the Second Lien Collateral Agent, no effective financing statement or
other instrument similar in effect under any applicable law covering all or any
part of the Pledged Collateral is on file in any filing or recording office
except for financing statements for which duly authorized proper termination
statements have been delivered to the Collateral Agent for filing; and

 

(c)         other than the Collateral Agent, no Person is in Control of any
Pledged Collateral.

 

8

 

 

5.4         Status of Security Interest.

 

(a)         Upon the filing of financing statements naming each Grantor as
“debtor” and the Collateral Agent as “secured party” and describing the Pledged
Collateral in the filing offices set forth opposite such Grantor’s name on
Schedule 5.4 hereof (as such schedule may be amended or supplemented from time
to time), the security interest of the Collateral Agent in all Pledged
Collateral that can be perfected by the filing of a financing statement under
the Uniform Commercial Code as in effect in any jurisdiction will constitute a
valid, perfected, first priority Lien subject to any Permitted Liens with
respect to Pledged Collateral. Each agreement purporting to give the Collateral
Agent Control over any Pledged Collateral is effective to establish the
Collateral Agent’s Control of the Pledged Collateral subject thereto;

 

(b)         except as set forth in the Credit Agreement, no authorization,
consent, approval or other action by, and no notice to or filing with, any
Governmental Authority or regulatory body or any other Person is required for
either (i) the pledge or grant by any Grantor of the Liens purported to be
created in favor of the Collateral Agent hereunder, except for the approval of
the Gaming Boards pursuant to Section 4.3 above, or (ii) the exercise by
Collateral Agent of any rights or remedies in respect of any Pledged Collateral
(whether specifically granted or created hereunder or created or provided for by
applicable law), except (A) for the filings contemplated by clause (a) of this
Section 5.4, any authorization, consent, approval or other action by, and notice
to or filing with any applicable Gaming Authority required by the Gaming Laws
and (B) as may be required, in connection with the disposition of any Pledged
Equity Interests, by laws generally affecting the offering and sale of
Securities; and (C) in the case of clause (ii) above, approvals of any
applicable Nevada Gaming Authorities required under the Gaming Laws; and

 

(c)         each Grantor is in compliance with its obligations under Section 4
hereof.

 

5.5         Pledged Equity Interests.

 

(a)         Except as otherwise permitted in the Credit Agreement or herein, it
is the record and beneficial owner of the Pledged Equity Interests free of all
Liens, rights or claims of other Persons and there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Equity Interests;

 

(b)         no consent of any Person including any other general or limited
partner, any other member of a limited liability company, any other shareholder
or any other trust beneficiary is necessary in connection with the creation,
perfection or first priority status of the security interest of the Collateral
Agent in any Pledged Equity Interests or the exercise by the Collateral Agent of
the voting or other rights provided for in this Agreement or the exercise of
remedies in respect thereof except such as have been obtained;

 

(c)         all of the Pledged LLC Interests and Pledged Partnership Interests
are or represent interests that by their terms provide that they are securities
governed by Article 8 of the uniform commercial code of an applicable
jurisdiction; and

 

9

 

 

(d)         such Grantor has caused each partnership or limited liability
company included in the Pledged Equity Interests to amend its partnership
agreement or limited liability company agreement to include the following
provision: “Notwithstanding any other provision of this agreement (including any
transfer restrictions set forth herein) and subject to (a) compliance with
Nevada Gaming Laws and all applicable orders of the Gaming Boards (as defined in
the Credit Agreement) and (b) the terms of that certain Intercreditor Agreement,
dated as of July 3, 2013, by and among the Collateral Agents, the Borrower and
certain subsidiaries of the Borrower (as such terms are defined below), in the
event that an Event of Default shall have occurred under (i) that certain First
Lien Credit and Guaranty Agreement (as such First Lien Credit and Guaranty
Agreement may be amended, modified, supplemented or restated from time to time)
dated as of July 3, 2013 (the “First Lien Credit Agreement”) among American
Casino & Entertainment Properties LLC, as borrower (the “Borrower”), certain
subsidiaries of the Borrower, as Guarantors, and Deutsche Bank AG New York
Branch (“DBNY”), as administrative agent and collateral agent (together with its
successors and assigns, in such capacity the “First Lien Collateral Agent”) or
(ii) that certain Second Lien Credit and Guaranty Agreement (as such Second Lien
Credit and Guaranty Agreement may be amended, modified, supplemented or restated
from time to time) dated as of July 3, 2013 (the “Second Lien Credit Agreement”)
among the Borrower, certain subsidiaries of the Borrower, as Guarantors, and
DBNY, as administrative agent and collateral agent (together with its successors
and assigns, in such capacity, the “Second Lien Collateral Agent”, and, together
with the First Lien Collateral Agent, in such capacities, the “Collateral
Agents”), (A) the lenders from time to time parties thereto and the agents party
thereto and the Collateral Agents shall be entitled to exercise any of their
respective rights and remedies with respect to equity interests in the Company,
and (B) each Member hereby irrevocably consents to the transfer of any equity
interest and all related management and other rights in the Company to the
applicable Collateral Agent or any designee of such Collateral Agent. Each
Collateral Agent is a third party beneficiary of this provision and this
provision cannot be amended or repealed, (i) as to the First Lien Collateral
Agent, without the consent of such Collateral Agent until the First Lien Credit
Agreement has been Paid in Full as defined therein and (ii) as to the Second
Lien Collateral Agent, without the consent of such Collateral Agent until the
Second Lien Credit Agreement has been Paid in Full as defined therein.”

 

Section 6.       COVENANTS AND AGREEMENTS

 

Each Grantor hereby covenants and agrees that:

 

6.1         Grantor Information and Status.

 

Without limiting any prohibitions or restrictions on mergers or other
transactions set forth in the Credit Agreement or any other Credit Document, it
shall not change such Grantor’s name, identity, corporate structure (e.g. by
merger, consolidation, change in corporate form or otherwise), sole place of
business (or principal residence if such Grantor is a natural person), chief
executive office, organizational identification number, type of organization or
jurisdiction of organization or establish any trade names unless it shall have
(a) promptly notified the Collateral Agent in writing (and, in any event, within
thirty (30) days after) of any such change or establishment, identifying such
new proposed name, identity, corporate structure, sole place of business (or
principal residence if such Grantor is a natural person), chief executive
office, jurisdiction of organization or trade name and providing such other
information in connection therewith as the Collateral Agent may reasonably
request, and (b) taken all actions necessary or advisable to maintain the
continuous validity, perfection and the same or better priority of the
Collateral Agent’s security interest in the Pledged Collateral granted or
intended to be granted and agreed to hereby, which in the case of any merger or
other change in corporate structure, shall include, without limitation,
executing and delivering to the Collateral Agent a completed Pledge Supplement
together with all supplements to Schedules thereto, upon completion of such
merger or other change in corporate structure confirming the grant of the
security interest hereunder.

 

6.2         Collateral Identification; Special Collateral. In the event that it
hereafter acquires any Pledged Collateral of a type described in Section 2.1
hereof, it shall notify the Collateral Agent thereof in writing in accordance
with Section 4.3 and take such actions and execute such documents and make such
filings all at such Grantor’s expense as the Collateral Agent may reasonably
request to the extent that such actions, execution of documents and/or filings
are otherwise required under Article 4 hereof in order to ensure that the
Collateral Agent has a valid, perfected, first priority security interest in
such Pledged Collateral, subject in the case of priority only, to any Permitted
Liens.

 



10

 

 

6.3         Ownership of Collateral and Absence of Other Liens.

 

(a)         Except for the security interest created by this Agreement, it shall
not create or suffer to exist any Lien upon or with respect to any of the
Pledged Collateral, other than, subject to applicable Gaming Laws, Permitted
Liens, and such Grantor shall make reasonable efforts to defend the Pledged
Collateral against all Persons at any time claiming any interest therein;

 

(b)         upon any Authorized Officer of the Borrower obtaining knowledge
thereof, it shall promptly notify the Collateral Agent in writing of any event
that may have a material adverse effect on the value of the Pledged Collateral
(or any material portion thereof), the ability of any Grantor or the Collateral
Agent to dispose of all or any material portion of the Pledged Collateral, or
the rights and remedies of the Collateral Agent in relation thereto, including,
without limitation, the levy of any legal process against all or any material
portion of the Pledged Collateral, in each case, other than dispositions
permitted under Section 6.8 of the Credit Agreement; and

 

(c)         it shall not voluntarily sell, transfer or assign (by operation of
law or otherwise) or exclusively license to another Person any Pledged
Collateral except (x) as otherwise permitted by the Credit Agreement or other
Credit Documents and (y) that the Grantors shall not be required to preserve any
such Pledged Collateral if such Grantors determine in their business judgment
that the preservation thereof is no longer desirable in the conduct of the
business of the Borrower and its Subsidiaries, taken as a whole, and that the
loss thereof is not adverse in any material respect to the Secured Parties.

 

6.4         Status of Security Interest.

 

(a)         Subject to the limitations set forth in subsection (b) of this
Section 6.4, each Grantor shall maintain the security interest of the Collateral
Agent hereunder in all Pledged Collateral as valid, perfected, first priority
Liens (subject to Permitted Liens).

 

(b)         Notwithstanding the foregoing, no Grantor shall be required to take
any action to perfect any security interest in any Pledged Collateral that can
only be perfected by Control except as and to the extent specified in Section 4
hereof.

 

6.5         Pledged Equity Interests.

 

(a)         Except as provided in the next sentence, in the event such Grantor
receives any dividends, interest or distributions on any Pledged Equity
Interest, upon the merger, consolidation, liquidation or dissolution of any
issuer of any Pledged Equity Interest, then (a) such dividends, interest or
distributions and securities or other property shall be included in the
definition of Pledged Collateral without further action and (b) such Grantor
shall promptly take all steps, if any, necessary to ensure the validity,
perfection, priority and, if applicable, control of the Collateral Agent over
such Pledged Equity Interests (including, without limitation, delivery thereof
to the Collateral Agent) and pending any such action such Grantor shall be
deemed to hold such dividends, interest, distributions, securities or other
property in trust for the benefit of the Collateral Agent and shall segregate
such dividends, distributions, Securities or other property from all other
property of such Grantor. Notwithstanding the foregoing, so long as no Event of
Default shall have occurred and be continuing, the Collateral Agent authorizes
such Grantor to retain all cash dividends, securities, distributions and other
property consistent with the past practice of the issuer and all scheduled
payments of interest;

 



11

 

 

(b)         Voting.

 

(i)         So long as no Event of Default shall have occurred and be
continuing, except as otherwise provided under the covenants and agreements
relating to Pledged Equity Interest in this Agreement or elsewhere herein or in
the Credit Agreement , each Grantor shall be entitled to exercise or refrain
from exercising any and all voting and other consensual rights pertaining to the
Pledged Equity Interests or any part thereof for any purpose not inconsistent
with the terms of this Agreement or the Credit Agreement; and

 

(ii)         upon the occurrence and during the continuation of an Event of
Default and subject to compliance with the applicable Gaming Laws:

 

(1)         all rights of Grantor to exercise or refrain from exercising the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant hereto shall cease and all such rights shall thereupon become
vested in the Collateral Agent (to the extent permitted by applicable law and
the applicable agreements and organizational documents) who shall thereupon have
the sole right to exercise such voting and other consensual rights; provided,
that (x) to the extent the applicable agreements or organizational documents
prohibit the vesting of such voting rights in the Collateral Agent (including,
without limitation, through the use of a proxy or power-of-attorney), such
Grantor shall exercise such voting and other consensual rights solely in
accordance with the instructions of the Collateral Agent and (y) such rights
shall automatically revert back to such Grantor upon the waiver or cure of all
Events of Default then existing; and

 

(2)         in order to permit the Collateral Agent to exercise the voting and
other consensual rights which it may be entitled to exercise pursuant hereto and
to receive all dividends and other distributions which it may be entitled to
receive hereunder: (A) such Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (B) each Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 8.1.

 

Section 7.       FURTHER ASSURANCES; ADDITIONAL GRANTORS

 

7.1         Further Assurances.

 

(a)         Each Grantor agrees that from time to time, at the expense of such
Grantor, that it shall, subject to the other provisions hereof, promptly execute
and deliver all further instruments and documents, and take all further action,
that may be necessary, or that the Collateral Agent may reasonably request, in
order to create and/or maintain the validity, perfection or priority of and
protect any security interest granted or purported to be granted hereby or to
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Pledged Collateral. Without limiting the
generality of the foregoing, each Grantor shall:

 

(i)         file such financing or continuation statements, or amendments
thereto, and execute and deliver such other agreements, instruments,
endorsements, powers of attorney or notices, as may be necessary or desirable,
or as the Collateral Agent may reasonably request, in order to effect, reflect,
perfect and preserve the security interests granted or purported to be granted
hereby;

 



12

 

 

(ii)         [Reserved];

 

(iii)         at the Collateral Agent’s reasonable request, appear in and defend
any action or proceeding that may affect such Grantor’s title to or the
Collateral Agent’s security interest in all or any material part of the Pledged
Collateral; and

 

(iv)         furnish the Collateral Agent with such information regarding the
Pledged Collateral, including, without limitation, the location thereof, as the
Collateral Agent may reasonably request from time to time.

 

(b)         Each Grantor hereby authorizes the Collateral Agent to file a Record
or Records, including, without limitation, financing or continuation statements,
in any jurisdictions and with any filing offices as the Collateral Agent may
determine, in its sole discretion, are necessary or advisable to perfect or
otherwise protect the security interest granted to the Collateral Agent herein.
Such financing statements may describe the Pledged Collateral in the same manner
as described herein or may contain an indication or description of collateral
that describes such property in any other manner as the Collateral Agent may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the Pledged Collateral granted to the
Collateral Agent herein, including, without limitation, describing such property
as “all assets, whether now owned or hereafter acquired, developed or created”
or words of similar effect.

 

(c)         Each Grantor shall furnish to the Collateral Agent from time to time
(but no more than once per Fiscal Quarter unless an Event of Default has
occurred and is continuing) statements and schedules further identifying and
describing the Pledged Collateral and such other reports in connection with the
Pledged Collateral as the Collateral Agent may reasonably request, all in
reasonable detail.

 

7.2         Additional Grantors. From time to time subsequent to the date
hereof, additional Persons may become parties hereto as additional Grantors
(each, an “Additional Grantor”), by executing a Pledge Supplement. Upon delivery
of any such Pledge Supplement to the Collateral Agent, notice of which is hereby
waived by Grantors, each Additional Grantor shall be a Grantor and shall be as
fully a party hereto as if Additional Grantor were an original signatory hereto;
provided that each such Additional Grantor’s pledge of any Pledged Equity
Interests hereunder shall not be effective until receipt by such Additional
Grantor of the approvals of the Gaming Authorities contemplated in Section 4.3
above. Each Grantor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any other
Grantor hereunder, nor by any election of the Collateral Agent not to cause any
Subsidiary of Borrower to become an Additional Grantor hereunder. This Agreement
shall be fully effective as to any Grantor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Grantor hereunder.

 

Section 8.       COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

 

8.1         Power of Attorney. Each Grantor hereby irrevocably appoints the
Collateral Agent (such appointment being coupled with an interest) as such
Grantor’s attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor, the Collateral Agent or otherwise, from
time to time in the Collateral Agent’s discretion, to take any action and to
execute any instrument that the Collateral Agent may deem reasonably necessary
to accomplish the purposes of this Agreement, , except as may otherwise be
expressly provided for in this Section 8.1, solely upon the occurrence and
during the continuation of an Event of Default, including, without limitation,
the following:

 

13

 

 

(a)         to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Pledged Collateral;

 

(b)         to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (a) of this Section 8.1;

 

(c)         to file any claims or take any action or institute any proceedings
that the Collateral Agent may deem necessary or desirable for the collection of
any of the Pledged Collateral or otherwise to enforce the rights of the
Collateral Agent with respect to any of the Pledged Collateral;

 

(d)         at any time to prepare and file any UCC financing statements against
such Grantor as debtor;

 

(e)         at any time to take or cause to be taken all actions necessary to
perform or comply or cause performance or compliance with the terms of this
Agreement, including, without limitation, access to pay or discharge taxes or
Liens (other than Permitted Liens) levied or placed upon or threatened against
the Pledged Collateral, the legality or validity thereof and the amounts
necessary to discharge the same to be determined by the Collateral Agent in its
sole discretion, any such payments made by the Collateral Agent to become
obligations of such Grantor to the Collateral Agent, due and payable immediately
without demand; and

 

(f)         generally to sell, transfer, lease, license, pledge, make any
agreement with respect to or otherwise deal with any of the Pledged Collateral
as fully and completely as though the Collateral Agent were the absolute owner
thereof for all purposes, and to do, at the Collateral Agent’s option and such
Grantor’s expense, at any time or from time to time, all acts and things that
the Collateral Agent deems reasonably necessary to protect, preserve or realize
upon the Pledged Collateral and the Collateral Agent’s security interest therein
in order to effect the intent of this Agreement, all as fully and effectively as
such Grantor might do.

 

8.2         No Duty on the Part of Collateral Agent or Secured Parties. The
powers conferred on the Collateral Agent hereunder are solely to protect the
interests of the Secured Parties in the Pledged Collateral and shall not impose
any duty upon the Collateral Agent or any other Secured Party to exercise any
such powers. The Collateral Agent and the other Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

 

8.3         Appointment Pursuant to Credit Agreement. The Collateral Agent has
been appointed as collateral agent pursuant to the Credit Agreement. The rights,
duties, privileges, immunities and indemnities of the Collateral Agent (and any
sub-agent thereof) hereunder are subject to the provisions of the Credit
Agreement.

 

Section 9.       REMEDIES

 

9.1         Generally.

 

(a)         If any Event of Default shall have occurred and be continuing, the
Collateral Agent may, subject to compliance with applicable Gaming Laws,
exercise in respect of the Pledged Collateral, in addition to all other rights
and remedies provided for herein or otherwise available to it at law or in
equity, all the rights and remedies of the Collateral Agent on default under the
UCC (whether or not the UCC applies to the affected Pledged Collateral) to
collect, enforce or satisfy any Secured Obligations then owing, whether by
acceleration or otherwise, and also may pursue any of the following separately,
successively or simultaneously:

 

14

 

 

(i)         require any Grantor to, and each Grantor hereby agrees that it shall
at its expense and promptly upon request of the Collateral Agent forthwith,
assemble all or part of the Pledged Collateral as directed by the Collateral
Agent and make it available to the Collateral Agent at a place to be designated
by the Collateral Agent that is reasonably convenient to both parties;

 

(ii)         enter onto the property where any Pledged Collateral is located and
take possession thereof with or without judicial process;

 

(iii)         without notice except as specified below or under the UCC, sell,
assign, lease, license (on an exclusive or nonexclusive basis), grant options to
purchase or otherwise dispose of the Pledged Collateral or any part thereof in
one or more parcels at public or private sale, at any of the Collateral Agent’s
offices or elsewhere, for cash, on credit or for future delivery, at such time
or times and at such price or prices and upon such other terms as the Collateral
Agent may deem commercially reasonable.

 

(b)         the Collateral Agent or any Secured Party may be the purchaser of
any or all of the Pledged Collateral at any public or private (to the extent the
portion of the Pledged Collateral being privately sold is of a kind that is
customarily sold on a recognized market or the subject of widely distributed
standard price quotations) sale in accordance with the UCC and the Collateral
Agent, as collateral agent for and representative of the Secured Parties, shall
be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Pledged Collateral sold at any such
sale made in accordance with the UCC, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any Pledged
Collateral payable by the Collateral Agent at such sale. Each purchaser at any
such sale shall hold the property sold absolutely free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by applicable law) all rights of redemption, stay and/or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. Each Grantor agrees that, to the
extent notice of sale shall be required by law, at least twenty (20) days’
notice to such Grantor of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Pledged Collateral regardless of notice of sale having been given. The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Grantor agrees that it would not be commercially unreasonable for the Collateral
Agent to dispose of the Pledged Collateral or any portion thereof by using
Internet sites that provide for the auction of assets of the types included in
the Pledged Collateral or that have the reasonable capability of doing so, or
that match buyers and sellers of assets. Each Grantor hereby waives any claims
against the Collateral Agent arising by reason of the fact that the price at
which any Pledged Collateral may have been sold at such a private sale was less
than the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Pledged Collateral to more than one offeree. If the proceeds of any sale or
other disposition of the Pledged Collateral are insufficient to pay all the
Secured Obligations, Grantors shall be liable for the deficiency and the fees of
any attorneys employed by the Collateral Agent to collect such deficiency. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 9.1 will cause irreparable injury to the Collateral Agent, that the
Collateral Agent has no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 9.1 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no default has occurred giving rise
to the Secured Obligations becoming due and payable prior to their stated
maturities. Nothing in this Section 9.1 shall in any way limit the rights of the
Collateral Agent hereunder.

 



15

 

 

(c)         the Collateral Agent may sell the Pledged Collateral without giving
any warranties as to the Pledged Collateral. The Collateral Agent may
specifically disclaim or modify any warranties of title or the like. This
procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Pledged Collateral.

 

(d)         the Collateral Agent shall have no obligation to marshal any of the
Pledged Collateral.

 

9.2         Application of Proceeds. Except as expressly provided elsewhere in
this Agreement, all proceeds received by the Collateral Agent in the event that
an Event of Default shall have occurred and not otherwise been waived, and the
maturity of the Obligations shall have been accelerated pursuant to Section 8.1
of the Credit Agreement and in respect of any sale of, any collection from, or
other realization upon all or any part of the Pledged Collateral shall be
applied in full or in part by the Collateral Agent against, the Secured
Obligations in the following order of priority: first, to the payment of all
costs and expenses of such sale, collection or other realization, including
reasonable compensation to the Collateral Agent and its agents and counsel, and
all other expenses, liabilities and advances made or incurred by the Collateral
Agent in connection therewith, and all amounts for which the Collateral Agent
(and any sub-agent thereof) is entitled to indemnification hereunder (in its
capacity as the Collateral Agent and not as a Lender) and all advances made by
the Collateral Agent hereunder for the account of the applicable Grantor, and to
the payment of all costs and expenses paid or incurred by the Collateral Agent
in connection with the exercise of any right or remedy hereunder or under the
Credit Agreement, all in accordance with the terms hereof or thereof; second, to
the extent of any excess of such proceeds, to the payment of all other Secured
Obligations for the ratable benefit of the Secured Parties; and third, to the
extent of any excess of such proceeds, to the payment to or upon the order of
such Grantor or to whosoever may be lawfully entitled to receive the same or as
a court of competent jurisdiction may direct.

 

9.3         Pledged Equity Interests . Each Grantor recognizes that, by reason
of certain prohibitions contained in the Securities Act and applicable state
securities laws, the Collateral Agent may be compelled, with respect to any sale
of all or any part of the Pledged Equity Interests conducted without prior
registration or qualification of such Pledged Equity Interests under the
Securities Act and/or such state securities laws, to limit purchasers to those
who will agree, among other things, to acquire the Pledged Equity Interests for
their own account, for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges that any such private sale may be at
prices and on terms less favorable than those obtainable through a public sale
without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act) and, notwithstanding such
circumstances, each Grantor agrees that any such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Collateral Agent
shall have no obligation to engage in public sales and no obligation to delay
the sale of any Pledged Equity Interests included in the Pledged Collateral for
the period of time necessary to permit the issuer thereof to register it for a
form of public sale requiring registration under the Securities Act or under
applicable state securities laws, even if such issuer would, or should, agree to
so register it.

 



16

 

 

9.4         Cash Proceeds. If any Event of Default shall have occurred and be
continuing, all proceeds of any Pledged Collateral received by any Grantor
consisting of cash, checks and other near-cash items (collectively, “Cash
Proceeds”) shall be held by such Grantor in trust for the Collateral Agent,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Collateral Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Collateral Agent,
if required) and held by the Collateral Agent in the Collateral Account. Any
Cash Proceeds received by the Collateral Agent (whether from a Grantor or
otherwise) during the continuation of any Event of Default may, in the sole
discretion of the Collateral Agent, (A) be held by the Collateral Agent for the
ratable benefit of the Secured Parties, as collateral security for Secured
Obligations (whether matured or unmatured) and/or (B) then or at any time
thereafter may be applied by the Collateral Agent against the Secured
Obligations then due and owing, in accordance with Section 9.2 hereof.

 

Section 10.     COLLATERAL AGENT

 

(a)         The Collateral Agent has been appointed to act as Collateral Agent
hereunder by Lenders and, by their acceptance of the benefits hereof, the other
Secured Parties. The Collateral Agent shall be obligated, and shall have the
right hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Pledged Collateral), solely
in accordance with this Agreement and the Credit Agreement; provided, the
Collateral Agent shall, after all Secured Obligations have been Paid in Full
under the Credit Agreement and the other Credit Documents, exercise, or refrain
from exercising, any remedies provided for herein in accordance with the
instructions of the holders (the “Majority Holders”) of a majority of the
aggregate “settlement amount” as defined in the Hedge Agreements (or, with
respect to any Hedge Agreement that has been terminated in accordance with its
terms, the amount then due and payable (exclusive of expenses and similar
payments but including any early termination payments then due) under such Hedge
Agreement) under all Hedge Agreements. For purposes of the foregoing sentence,
settlement amount for any Hedge Agreement that has not been terminated shall be
the settlement amount as of the last Business Day of the month preceding any
date of determination and shall be calculated by the appropriate swap
counterparties and reported to the Collateral Agent upon request; provided any
Hedge Agreement with a settlement amount that is a negative number shall be
disregarded for purposes of determining the Majority Holders. In furtherance of
the foregoing provisions of this Section 10, each Secured Party, by its
acceptance of the benefits hereof, agrees that it shall have no right
individually to realize upon any of the Pledged Collateral hereunder, it being
understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Collateral Agent for the benefit of
Secured Parties in accordance with the terms of this Section 10. The provisions
of the Credit Agreement relating to the Collateral Agent including, without
limitation, the provisions relating to resignation or removal of the Collateral
Agent and the powers and duties and immunities of the Collateral Agent are
incorporated herein by this reference and shall survive any termination of the
Credit Agreement.

 

(b)         The Collateral Agent shall have the right to appoint one or more
sub-agents for the purpose of retaining physical possession of the Pledged
Collateral, which may be held (in the discretion of the Collateral Agent) in the
name of the relevant Grantor, endorsed or assigned in blank or in favor of the
Collateral Agent or any nominee or nominees of the Collateral Agent or a
sub-agent appointed by the Collateral Agent.

 



17

 

 

Section 11.     CONTINUING SECURITY INTEREST; TRANSFER OF LOANS

 

(a)         This Agreement shall create a continuing security interest in the
Pledged Collateral and shall remain in full force and effect until all Secured
Obligations have been Paid in Full (subject to the Borrower’s right pursuant to
Section 9.8(d) of the Credit Agreement to request termination of the security
interest upon payment in full of all of the Secured Obligations other than the
Hedge Obligations), the cancellation or termination of the Commitments and the
cancellation, expiration, posting of backstop letters of credit or cash
collateralization of all outstanding Letters of Credit satisfactory to the
issuer(s) of such Letters of Credit, be binding upon each Grantor, its
successors and assigns, and inure, together with the rights and remedies of the
Collateral Agent hereunder, to the benefit of the Collateral Agent and its
successors, transferees and assigns. After the Secured Obligations have been
Paid in Full, the cancellation or termination of the Commitments and the
cancellation, expiration, posting of backstop letters of credit or cash
collateralization of all outstanding Letters of Credit satisfactory to the
issuer(s) of such Letters of Credit, the security interest granted hereby shall
automatically terminate hereunder and of record and all rights to the Pledged
Collateral shall revert to the Grantors. For the avoidance of doubt, Section
9.8(d)(i) of the Credit Agreement shall apply and the Collateral Agent shall
take such actions as necessary or desirable to release, or document the release,
of the security interest in any Pledged Collateral in accordance with Section
9.8(d)(i) of the Credit Agreement.

 

(b)         Without limiting the generality of the foregoing, but subject to the
terms of the Credit Agreement, any Lender may assign or otherwise transfer any
Loans held by it to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to Lenders herein
or otherwise.

 

(c)         In connection with the termination or release pursuant to paragraph
(a) or (b) of this Section 11, the Collateral Agent shall, at the Grantors’
expense, execute and deliver to the Grantors or otherwise authorize the filing
of such documents as the Grantors shall reasonably request, including financing
statement amendments and payoff letters to evidence such termination. The
Collateral Agent shall, at the applicable Grantor’s expense, execute and deliver
or otherwise authorize the filing of such documents as such Grantor shall
reasonably request, in form and substance reasonably satisfactory to the
Collateral Agent, including financing statement amendments to evidence such
release.

 

Section 12.      STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

 

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Pledged Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the exercise of reasonable care in the
custody of any Pledged Collateral in its possession and the accounting for
moneys actually received by it hereunder, the Collateral Agent shall have no
duty as to any Pledged Collateral or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Pledged Collateral. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of Pledged Collateral in its
possession if such Pledged Collateral is accorded treatment substantially equal
to that which the Collateral Agent accords its own property. Neither the
Collateral Agent nor any of its directors, officers, employees or agents shall
be liable for failure to demand, collect or realize upon all or any part of the
Pledged Collateral or for any delay in doing so or shall be under any obligation
to sell or otherwise dispose of any Pledged Collateral upon the request of any
Grantor or otherwise. If any Grantor fails to perform any agreement contained
herein, the Collateral Agent, subject to compliance with the Gaming Laws, may
itself perform, or cause performance of, such agreement, and the expenses of the
Collateral Agent incurred in connection therewith shall be payable by each
Grantor under Section 10.2 of the Credit Agreement.

 

Section 13.       GAMING LAW PROVISIONS

 

13.1         Application of Gaming Laws. Notwithstanding anything to the
contrary contained herein, certain rights, remedies and powers of the Collateral
Agent and the other Secured Parties under this Agreement, including but not
limited to, the exercise of remedial rights upon Pledged Collateral, voting of
Pledged Equity Interests in (or otherwise taking control of) Persons licensed by
the Gaming Authorities and/or under Gaming Laws and the exercise of powers of
attorney granted by any such Persons, may be exercised only to the extent that
(i) the exercise thereof does not violate any applicable laws, rules and
regulations of the Gaming Authorities including Gaming Laws, and (ii) all
necessary approvals, licenses and consents (including prior approvals) from the
Gaming Authorities required in connection therewith are obtained.

 



18

 

 

13.2         Authorization to Cooperate with applicable Gaming Authorities.
Notwithstanding any other provision of this Agreement, each Grantor expressly
authorizes the Collateral Agent to cooperate with the Gaming Authorities. The
parties acknowledge that the provisions of this Section 13.2 shall not be for
the benefit of any Grantor.

 

13.3         Exercise of Remedies.

 

Notwithstanding any other provision of this Agreement, (a) in the event the
Collateral Agent exercises any of its remedies with respect to Pledged
Collateral consisting of Equity Interests in any entity licensed or registered
under the Gaming Laws, including the transfer, sale, distribution or other
disposition of such Pledged Collateral, such exercise may require the separate
and prior approval of the Gaming Authorities or the licensing of the Collateral
Agent or any transferee thereof; (b) following receipt of approval by the
requisite Gaming Boards as set forth in Section 4.3 above, the Collateral Agent
or its agent shall comply in all respects with the terms and conditions of any
order of the Gaming Boards approving the pledge of the Pledged Collateral
applicable to the Collateral Agent or its agent (which terms and conditions
shall be promptly provided to the Collateral Agent by each Grantor) and shall
maintain the certificate(s) evidencing the Pledged Collateral consisting of
Equity Interests of entities licensed by or registered with the Gaming
Authorities at a location in Nevada provided to the Gaming Authorities, and the
Collateral Agent or its agent shall permit agents or employees of the Gaming
Authorities to inspect such certificate(s) promptly upon request during normal
business hours; and (c) neither the Collateral Agent nor any agent of the
Collateral Agent shall surrender possession of any Pledged Collateral to any
Person other than the relevant Grantor without the prior approval of the Gaming
Authorities or as otherwise permitted by the Gaming Laws.

 

Section 14.        MISCELLANEOUS

 

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.1 of the Credit Agreement. No failure or delay on
the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Credit Documents are cumulative to, and not exclusive of, any rights
or remedies otherwise available. In case any provision in or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists. This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and the Grantors and their
respective successors and assigns to the extent permitted by the Credit
Agreement. No Grantor shall, without the prior written consent of the Collateral
Agent given in accordance with the Credit Agreement, assign any right, duty or
obligation hereunder. This Agreement and the other Credit Documents embody the
entire agreement and understanding between the Grantors and the Collateral Agent
and supersede all prior agreements and understandings between such parties
relating to the subject matter hereof and thereof. Accordingly, the Credit
Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

 



19

 

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
AND ANY DEFICIENCY JUDGMENT ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THEREOF THAT
WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF
NEW YORK (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW
GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

 

THE PROVISIONS OF THE CREDIT AGREEMENT UNDER THE HEADINGS “CONSENT TO
JURISDICTION” AND “WAIVER OF JURY TRIAL” ARE INCORPORATED HEREIN BY THIS
REFERENCE, AND SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE CREDIT
AGREEMENT.

 

If and to the extent Nevada law is applicable in this regard, each Grantor
hereby waives the provisions and application of NRS 40.459(1)(c) and, without
limiting the foregoing, agrees that any application of NRS 40.459(1)(c) would
apply only to a circumstance where a deficiency judgment or claim were being
sold by Collateral Agent or any Secured Party after obtaining of the same
separate and apart from any sale or transfer of Collateral Agent’s or any such
Secured Party’s interest in the Secured Obligations. The Grantors stipulate
that, for purposes of applying NRS 40.459(1)(c), it shall be deemed that the
amount of the consideration paid by the purchaser for any transfer, sale, or
other conveyance of all or any portion of the Secured Obligations is an amount
equal to the amount of the outstanding principal balance of the portion of the
Secured Obligations so purchased. Without affecting the rights actually so
acquired by such a purchaser, such rights shall not be deemed to constitute in
whole or part the “right to obtain a judgment” for purposes of applying NRS
40.459(1)(c).

 

Each Grantor shall be liable for all reasonable expenses of retaking, holding,
preparing for sale or the like, and all reasonable attorneys’ fees, legal
expenses and other costs and expenses incurred by the Collateral Agent in
connection with the collection of the Secured Obligations and the enforcement of
the Collateral Agent’s rights under this Agreement and the Administrative
Agent’s rights under the Credit Agreement. The Grantors shall, to the extent
permitted by applicable law, remain liable for any deficiency if the proceeds of
any such sale or other disposition of the Pledged Collateral (conducted in
conformity with applicable law) applied to the Secured Obligations are
insufficient to pay the Secured Obligations in full. The Administrative Agent
shall apply the proceeds from the sale of the Pledged Collateral hereunder
against the Secured Obligations in such order and manner as provided in the
Credit Agreement.

 



20

 

 

To the extent permitted under applicable law, the Collateral Agent may, in its
discretion, pursue such rights and remedies as it deems appropriate, including
realization upon any Pledged Collateral by judicial foreclosure or non-judicial
sale or enforcement, without affecting any rights and remedies under this
Agreement. If, in the exercise of any of its rights and remedies, the Collateral
Agent shall forfeit any of its rights or remedies, including its right to obtain
a deficiency judgment against any Credit Party, whether because of any
applicable laws pertaining to “election of remedies” or the like, Grantors
hereby consent to such action by Collateral Agent and waive any claim based upon
such action, even if such action by the Collateral Agent shall result in a full
or partial loss of any rights of subrogation which Grantors might otherwise have
had but for such action by Collateral Agent. Any election of remedies which
results in the denial or impairment of the right of Collateral Agent to seek a
deficiency judgment against any Credit Party shall not impair each Grantor’s
obligation to pay the full amount of the Secured Obligations pursuant to the
Guaranty. In the event the Collateral Agent shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by law or the Credit Documents,
the Collateral Agent may bid all or less than the amount of the Secured
Obligations and the amount of such bid need not be paid by the Collateral Agent
but shall be credited against the Secured Obligations. Subject to any
limitations of applicable law, the amount of the successful bid at any such sale
shall be conclusively (absent manifest error) deemed to be the fair market value
of the collateral and the difference between such bid amount and the remaining
balance of the Secured Obligations shall be conclusively deemed to be the amount
of the Secured Obligations guaranteed under the Guaranty, notwithstanding that
any present or future law or court decision or ruling may have the effect of
reducing the amount of any deficiency claim to which the Collateral Agent might
otherwise be entitled but for such bidding at any such sale.

 

[The remainder of this page is intentionally left blank.]

 



21

 

 

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

  AMERICAN CASINO & ENTERTAINMENT   PROPERTIES LLC, as Grantor         By: /s/
Peter Weidman   Name: Peter Weidman   Title: Authorized Signatory        
STRATOSPHERE HOLDING, LLC, as Grantor         By: /s/ Peter Weidman   Name:
Peter Weidman   Title: Authorized Signatory         CHARLIE’S HOLDING LLC, as
Grantor         By: /s/ Peter Weidman   Name: Peter Weidman   Title: Authorized
Signatory

  

 

 

  

  DEUTSCHE BANK AG NEW YORK BRANCH, as   Collateral Agent           By: /s/ Mary
Kay Coyle     Name: Mary Kay Coyle     Title: Managing Director           By:
/s/ Peter Cucchiara     Name: Peter Cucchiara     Title: Vice President

 

 



 